Citation Nr: 0948192	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  98-15 863A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
residuals of a head injury, to include facial scars.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant in this case, hereinafter referred to as the 
Veteran, had active service from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for residuals of a 
head injury and assigned a noncompensable evaluation, 
effective October 6, 1997.  

In June 1999, the Veteran had a hearing before a Veterans Law 
Judge at the RO in Denver, Colorado.  The Veteran indicated 
that, although he had previously asserted that the service-
connected residuals should include a concussion injury, skull 
fracture, headaches, neck problems, and other secondary 
problems, in this appeal, he was primarily seeking increased 
compensation for scarring.  The Board construed this to be a 
withdrawal of the other claims.  However, on subsequent 
review by the Board, and after further development of the 
case, to include multiple remands, the Board concluded that 
the withdrawal did not apply to claimed headaches, for which 
an appeal had been separately perfected.  And, in a March 
2009 decision, the Board granted service connection for 
headaches.  Accordingly, that issue is resolved and will not 
be further addressed by the Board.  

In an April 2004 rating decision, the RO granted a 10 percent 
initial rating for facial scars, effective October 6, 1997.  
Since this is not the maximum evaluation for the disability, 
the appeal continued.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded).

The Veteran provided testimony before a Veterans Law Judge, 
via videoconference, in June 1999; a transcript of that 
hearing is of record.  In November 2004, the Veteran was 
informed by the Board that the Veterans Law Judge who had 
heard his testimony was no longer with the Board.  He was 
offered a hearing with another Veterans Law Judge, which he 
accepted.  Accordingly, the case was remanded by the Board in 
January 2005.  The Veteran provided testimony before a 
Veterans Law Judge at the RO, via videoconference, in March 
2005; a transcript of that hearing is also of record.  The 
case was then again remanded by the Board in July 2005 for 
additional development.

In January 2008, the Veteran was informed that the most 
recent Judge before whom he had testified was no longer with 
the Board, and he was offered another hearing.  In October 
2008, he initially provided a statement through his 
representative that he did not want another hearing.  
However, in correspondence dated in January 2009, received by 
the Board in February 2009, the Veteran responded that he 
wished to have another hearing at the RO.  That hearing was 
conducted in October 2009, and a transcript is of record.  

The Board acknowledges that the Veteran presented testimony 
at the October 2009 hearing regarding a claim for service 
connection for erectile dysfunction, claimed as secondary to 
the Veteran's service-connected posttraumatic stress 
disorder.  However, as noted on the transcript, that 
testimony was taken contingent on a later review of the 
claims file to determine whether such an appeal had been 
perfected.  After review of the claims file, we conclude that 
an appeal has not yet been perfected regarding that claim.  A 
statement of the case was sent to the Veteran on September 
17, 2009, which informed him that he should submit a VA Form 
9 or equivalent document within 60 days of that date.  The 
Board notes that the rating decision denying service 
connection was more than a year prior to the statement of the 
case, therefore, the Veteran has until December 17, 2009 to 
submit a substantive appeal.  Although the Veteran submitted 
medical evidence pertinent to that claim in October 2009, 
that does not satisfy the requirements for perfecting an 
appeal, as it does not set out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
See 38 C.F.R. § 20.202 (2009).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for facial 
scars, the Board characterized the claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  




FINDING OF FACT

The Veteran's service-connected facial scars are manifested 
by only one characteristic of disfigurement, as well as by 
pain.  The scarring is no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for facial disfigurement due to scars have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7800 (1997-2009).

2.  Prior to October 23, 2008, the criteria for a separate 10 
percent rating for painful scars are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (1997-October 22, 2008).

3.  Since October 23, 2008, the criteria for a separate 30 
percent rating for painful scars are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (October 23, 2008-2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal involves a claim filed well prior to the 
enactment of the VCAA.  In June 2001, January 2004, December 
2005, and March 2008 letters, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The March 
2008 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2008 letter, and opportunity for the 
Veteran to respond, the August 2008 supplemental statement of 
the case reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, records from the Social Security 
Administration (SSA), and the reports of October 2005, 
February 2004, and March 2006 VA examinations.  The March 
2006 examination was performed by a medical professional, 
based on a review of claims file and solicitation of 
pertinent history and symptomatology from the Veteran.  The 
examiner performed a thorough examination of the Veteran, and 
included diagnoses and rationales consistent with the 
examination and record.  The Board finds that it is adequate 
to evaluate the claim on appeal.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

Also of record and considered in connection with the appeal 
are the transcripts of the Veteran's Board hearings, along 
with various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be staged.  
Fenderson v. West, 12 Vet. App. 119 (1999). In claims for 
increases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in such cases, when the factual findings show 
distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, 
the disability has not changed, but the law governing the 
evaluation has changed.  Thus, there is another basis to 
consider whether a stage rating should be assigned.  See 
38 U.S.C.A. § 5110(g).

In the April 1998 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
facial scars, effective October 6, 1997.  The April 2004 
rating decision subsequently granted a higher initial rating 
of 10 percent, under Diagnostic Code 7800, also effective 
October 6, 1997.  

During the course of this appeal, the rating criteria 
governing scars have been twice amended.  The rating schedule 
for disabilities involving the skin were revised effective 
August 30, 2002, after the Veteran filed his claim in October 
1997.  The criteria used to evaluate scars were again amended 
effective October 23, 2008.  In VAOPGCPREC 3-2000 (April 
2003), VA's General Counsel held that when a provision of the 
VA rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
Veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the Veteran's disability for periods preceding the effective 
date of the regulatory change.  

The effective date of a liberalizing law or VA issue is no 
earlier than the effective date of the change.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009).

Under the current version of Diagnostic Code 7800, applicable 
to burn scars of the head, face, or neck, or for scars of the 
head, face, or neck due to other causes, or for other 
disfigurement of the head, face, or neck, a 10 percent rating 
is assigned for one characteristic of disfigurement.  A 30 
percent rating is available where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is available where there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
available where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

The 8 characteristics of disfigurement are: 
*	Scar 5 or more inches (13 or more cm.) in length.  
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  
*	Surface contour of scar elevated or depressed on 
palpation.  
*	Scar adherent to underlying tissue.  
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  See Note (1):

The characteristics of disfigurement may be caused by one 
scar or by multiple scars; the characteristics required to 
assign a particular evaluation need not be caused by a single 
scar in order to assign that evaluation.  See Note (5).

The version of Diagnostic Code 7800 in effect prior to 
October 23, 2008, but after August 30, 2002 is identical to 
the current version with the exception of the descriptive 
headings.  That version simply refers to "disfigurement of 
the head, face, or neck," rather than "burn scars of the 
head, face, or neck, or for scars of the head, face, or neck 
due to other causes, or for other disfigurement of the head, 
face, or neck," as included in the current version.  

Under the version of Diagnostic Code 7800 in effect prior to 
August 30, 2002, a 10 percent rating represents moderate 
disfigurement.  A 30 percent rating is available for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A maximum 50 
percent rating is available for complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  

A note under the pre-August 30, 2002 version provides that, 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.

Considering the testimony, lay and medical evidence in light 
of the above-noted criteria, the Board finds that an initial 
rating in excess of 10 percent for facial disfigurement 
resulting from scars is not warranted.  

In regard to the criteria in effect prior to August 30, 2002, 
at no time pertinent to this appeal has there been more than 
moderate disfigurement resulting from facial scars.  In 
particular, the Board notes that there is no deformity of 
eyelids, lips, or auricles associated with the scars.  Skin 
texture was described as normal or smooth in the March 1998, 
October 2000, February 2004, and March 2006 reports.  
Pigmentation was described as normal or skin color.  
Moreover, no report has described the degree of disfigurement 
as anything more than moderate.  Indeed, the March 1998 
report shows no disfigurement.  The October 2000 report shows 
only mild disfigurement, and the February 2004 report shows 
moderate disfigurement.  The March 2006 examiner noted that 
there was no deformity of the nose related to that scar, and 
no significant tissue loss.  As such, the criteria for the 30 
percent level, or any higher level, under the former criteria 
are not met.  In addition, the evidence, including 
photographs taken in February 2004 and March 2006 
demonstrates no marked discoloration or color contrast.  
Although the Board has considered the testimony, the Board 
concludes that the observations of the professionals are more 
probative of the degree of discoloration.  Accordingly, a 
rating higher than 10 percent is not warranted under those 
criteria, and there is no reason for submission of the scars 
for central office rating.  

As indicated above, the versions of Diagnostic Code 7800 in 
effect after August 30, 2002 are, for all practical purposes, 
identical.  However, the evidence in this case does not 
reveal more than 1 of the 8 characteristics of disfigurement 
at any given time pertinent to the appeal.  See 38 C.F.R. 
§ 4.118.  The report of VA examination in March 2006 reveals 
that the Veteran's scars were minimally depressed at that 
time.  However, the combined length of the scars was not 5 or 
more inches (13 or more cm.), and none of the scars was at 
least 1/4 inch (0.6 cm.) wide at the widest part.  Indeed, 
the March 2006 examination report reveals that the Veteran 
had 3 scars, one on the right forehead that was approximately 
2 centimeters in length x .5cm., a scar between the eyebrows 
measured 1cm x.5 cm., and a scar on the tip of the nose 
measured .5 centimeters x .5 cm.   

The February 2004 VA examination report reveals a higher 
estimate as to the length of the scars.  That examiner 
measured the scar of the right forehead as 7 cm.  However, 
that examiner described three additional scars that had not 
been noted on prior or subsequent examinations.  The February 
2004 report reveals a scar on the left forehead, measuring 4 
cm, as well as a total of three scars between the eyebrows, 
each measuring 2 cm, and a scar on the nose measuring 2 cm.  
Note (3) under Diagnostic Code 7800 states that the 
adjudicator is to take into consideration unretouched color 
photographs when evaluating under these criteria.  
Photographs were included with the report, however, those 
photographs do not reveal to any persuasive degree the 
additional scarring described by the examiner, or any 
scarring beyond what has been noted on previous and 
subsequent reports.  The scar on the left forehead is not 
noticeable in the photographs, nor are the additional scars 
on the bridge of the nose.  As such, although the February 
2004 report includes measurements which meet or exceed 5 
inches or 13 cm, the Board accords little probative weight to 
that report in terms of the number of scars, or their 
combined length, due to the conflict between that report and 
the other examinations, as well as the photographic evidence.  
We also note that the testimony tends to refute the 2004 
report regarding the length of the scars.

With respect to adherence, the March 2006 report described 
the scars as nonadherent.  Similarly, the February 2004 
report reveals no attachments.  With respect to the 
characteristics such as, skin hypo-or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
6 square inches (39 sq. cm.), all of these characteristics 
require an area larger than that demonstrated by the 
Veteran's scars.  While the Veteran's representative asserted 
at the October 2009 hearing that the Veteran's scars involved 
loss of underlying tissue, and discoloration, even if such 
symptomatology were conceded, in light of the overall size of 
the scars, the criteria for additional characteristics of 
disfigurement are not met.  We note that the observation of 
the representative is competent.  However, we conclude that 
the observations of the skilled professional are more 
reliable.

Photographs taken in conjunction with the March 2006 
examination show scars that are flesh colored and of the 
approximate dimensions listed by the examiner in that report.  
The scar of the right forehead appears to be depressed.  
However, the Board notes that the February 2004 VA examiner 
found no elevation or depression at that time.  Nevertheless, 
photographs taken in February 2004 do indicate a very slight 
depression, particularly of the right forehead scar.  Thus, 
one of the eight characteristics of disfigurement is met.  
However, in the absence of more than one characteristic of 
disfigurement or visible or palpable tissue loss and gross 
distortion or asymmetry, assignment of more than a 10 percent 
rating under Diagnostic Code 7800 is not warranted.  See 
38 C.F.R. § 4.118. 

While a higher rating for disfigurement is not warranted 
under any of the pertinent criteria, Note (4) under versions 
of Diagnostic Code 7000 in effect since August 30, 2002, 
provides for separate evaluation of disabling effects other 
than disfigurement that are associated with individual scars 
of the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic codes, with application of § 4.25 to 
combine the evaluations with the evaluation assigned under 
Diagnostic Code 7800.  While the version of Diagnostic Code 
7800 in effect prior to August 30, 2002 does not explicitly 
state that a separate rating for pain is appropriate, the 
Board finds that, as the criteria under that version of 
Diagnostic Code 7800 do not mention pain, but mention only 
disfigurement, a separate rating for pain does not constitute 
pyramiding, and is therefore appropriate.  See 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261(1994) 
(under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately).

In this case, the Veteran has testified that his facial scars 
are painful and itchy.  This is confirmed by the clinical 
evidence, including the March 2006 VA examination report, 
which reveals that the scars itch and are tender, and when he 
is sweating, the scars will sting.  The version of Diagnostic 
Code 7804 in effect since October 23, 2008 provides for a 10 
percent rating for one or two scars that are unstable or 
painful.  A 20 percent rating requires three or four scars 
that are unstable or painful.  A 30 percent rating requires 
five or more scars that are unstable or painful.  The 
versions of Diagnostic Code 7804 in effect prior to October 
23, 2008 provide for only a 10 percent rating for painful 
scars.  Under that version, no higher ratings are available.

Here, the Veteran has asserted, and the clinical evidence 
demonstrates that he has three facial scars that are tender 
and itchy.  As noted above, the Board discounts the 
information as to the number of scars provided by the 
February 2004 examiner.  Thus, from October 23, 2008 to 
present, a 30 percent rating, but not higher is warranted 
under Diagnostic Code 7804.  Prior to October 23, 2008, only 
a 10 percent rating is warranted because no higher rating is 
available.

The Board has also considered other codes pertinent to scars.  
Diagnostic Code 7801 (in effect since August 30, 2002) 
provides up to a maximum 40 percent rating for scars that are 
deep and cause limited motion; however, as this diagnostic 
code is for rating scars other than those on the head, face, 
or neck, it is clearly inapplicable.  The version in effect 
prior to August 30, 2002 applies to third degree burn scars, 
which are not present here.  

Diagnostic Code 7802 (in effect since August 30, 2002) is 
also for rating scars other than the head, face, or neck that 
are superficial, that cover an area(s) of 144 square inches 
or greater.  The version in effect prior to August 30, 2002 
applies to second degree burn scars, which are not present 
here.  In any event, that diagnostic code provides for only a 
10 percent rating.  Such is also the case with Diagnostic 
Code 7803 (in effect since August 30, 2002), for rating 
unstable superficial scars, or scars where there is frequent 
loss of covering of skin over the scar; even if applicable, 
this diagnostic code also authorizes only a 10 percent 
rating.  The version in effect prior to August 30, 2002 also 
provides only a 10 percent rating, but for scars, 
superficial, poorly nourished, with repeated ulceration.  
Such symptoms are neither shown nor alleged.  

Here, the medical evidence and the Veteran's assertions 
reflect that, in addition to disfigurement, the Veteran's 
facial scars have been manifested primarily by complaints of 
pain, itching, and sensitivity.  In addition, there is no 
contention, and the evidence does not show, that the scars 
result in functional impairment or limitation of motion of 
any body part.

The October 23, 2008 amendment to Diagnostic Code 7804 is 
liberalizing, in that it allows for a rating higher than 10 
percent, while the former version does not.  It therefore 
cannot be applied prior to October 23, 2008, thus requiring a 
staged rating for Diagnostic Code 7804.  However, as 
discussed above, at no point pertinent to this appeal has the 
symptomatology of the Veteran's facial disfigurement more 
nearly approximated the level of disability contemplated for 
a rating higher than 10 percent under Diagnostic Code 7800, 
or ratings under Diagnostic Code 7804 higher than assigned by 
the Board here.  Therefore, no further staging of ratings is 
appropriate.  

The Board has also considered whether extraschedular referral 
is warranted in this case.  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. 
Thun v. Shinseki, No.2008-7135 (Fed. Cir. Jul. 17, 2009).  
The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

In this case, the Board concludes that the schedular ratings 
applied adequately contemplate the Veteran's disability 
picture.  The Board has considered the Veteran's assertions 
regarding his symptoms, including pain, itching, and 
sensitivity, as well as the clinical evidence.  As discussed 
above, the Board has assigned ratings under the rating 
schedule that specifically include such symptomatology.  
Accordingly, the Board concludes that extraschedular referral 
is not warranted.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any rating higher than assigned here, to that extent, the 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A disability rating higher than 10 percent for facial 
disfigurement due to scars is denied.

Prior to October 23, 2008, a separate 10 percent rating for 
painful facial scars is granted.  

Since October 23, 2008, a separate 30 percent rating for 
painful facial scars is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


